                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KARL ERNST ROMINGER,                       :
    Petitioner,                            :
                                           :       No. 1:21-cv-00943
      v.                                   :
                                           :       (Judge Kane)
STEPHEN SPAULDING,                         :
     Respondent                            :

                                        ORDER

      AND NOW, on this 9th day of July 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DENIED; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
